Title: To Thomas Jefferson from Wilson Cary Nicholas, 26 January 1802
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


          
            Dear Sir
            Janry. 26th. 1802
          
          I have had the pleasure to receive your notes of this date, with their enclosures the subject was not acted upon to day, nor do I presume it will be for several days. in the mean time I hope to have the pleasure of conversing with you more fully upon the subject, to which your notes refer.
          I am Dear Sir with the greatest respect your hum. Servt.
          
            W. C. Nicholas
          
          
            The papers shall be returned, as you request.
          
        